HOUSTON, Justice
(concurring specially).
Ms. Lydia Darnell died on April 17, 1993. Within four years of her death, and there is evidence that within six months after the plaintiff discovered the cause of action against Brookwood Medical Center and David H. Jackson, M.D., the plaintiff amended his complaint to state a claim against Brookwood and Dr. Jackson. Ala. Code 1975, § 6-5-482, provides in pertinent part:
“[I]f the cause of action is not discovered and could not reasonably have been discovered within such period [two years after the act, or omission, or failure giving rise to the claims], then the action may be commenced within six months from the date of such discovery or the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier; provided further, that in no event may the action be commenced more than four years after such act....”
It is not for the Court, but for the trier of the facts, to determine “the date of discovery [of the cause of action] or the date of discovery of facts which would reasonably lead to such discovery” in this case; therefore, Brookwood and Dr. Jackson have not established a right to this Court’s drastic remedy of mandamus.